       Case 6:18-cv-01018-JWB-ADM Document 90 Filed 03/05/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LISA G. FINCH, Individually, as Co-Administrator
of the Estate of Andrew Thomas Finch, deceased,
ADELINA FINCH; DOMINICA C. FINCH, as
Co-Administrator of the Estate of Andrew
Thomas Finch, deceased; and ALI ABDELHADI,

                              Plaintiffs,

        vs.                                                  Case No. 18-CV-01018-JWB-KGS

CITY OF WICHITA, KANSAS; WICHITA
POLICE OFFICER JUSTIN RAPP; SGT.
BENJAMIN JONKER; JOHN DOE POLICE
OFFICERS 1-8,

                              Defendants.

                     STIPULATION FOR EXTENSION OF TIME

        The parties hereby stipulate, pursuant to F.R.Civ.P. 29(b), that defendant’s time to

respond to plaintiffs’ fifth request for production of documents is extended ten (10) days until

and including March 18, 2019.


SUBMITTED AND APPROVED BY:


/s/ J. Steven Pigg
J. Steven Pigg                                #09213
FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
3550 S.W. 5th St.
Topeka, KS 66606
(785) 232-7761 / (785) 232-6604 – fax
E-mail: spigg@fisherpatterson.com
Attorney for Defendants




{T0460222}                                       1
       Case 6:18-cv-01018-JWB-ADM Document 90 Filed 03/05/19 Page 2 of 2




APPROVED BY:

/s/ Rick E. Bailey
Rick E. Bailey                          #11583
CONLEE, SCHMIDT & EMERSON, LLP
200 W. Douglas, Suite 300
Wichita, KS 67202
(316) 264-3300 / (316) 264-3423 (Fax)
Email: rbailey@fcse.net
Attorney for Plaintiffs




{T0460222}                                2
